Fourth Court of Appeals
                                      San Antonio, Texas
                                           February 8, 2019

                                         No. 04-18-00609-CV

                                           Allison WHITE,
                                               Appellant

                                                   v.

                                            Jason WALSH,
                                               Appellee

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-02528
                           Honorable Stephani A. Walsh, Judge Presiding


                                            ORDER
Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

           Appellee’s motion to dismiss this appeal is denied.



                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of February, 2019.



                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court